Citation Nr: 0127382	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1. Entitlement to service connection for a herniated nucleus 
pulposus at C6-7, including residuals of an anterior 
cervical diskectomy.

2. Entitlement to a temporary total evaluation, under 38 
C.F.R. § 4.30, for treatment of a service-connected 
disability requiring convalescence following surgery at a 
VA facility in June 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran entered active military service in June 1989 and 
was discharged on February 1, 1994.  She evidently had 
periods of reserve service from November 1979 to June 1989.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In September 2001, the veteran was afforded a 
Travel Board hearing before the undersigned.

At her Board hearing, the veteran submitted a statement from 
her treating neurologist indicating that she is "medically 
disabled".  The specialist reported that the veteran was 
unable to manipulate objects greater than ten pounds and 
anticipated that her "condition will only be aggravated with 
continuing to work".  In light of the Board's decision 
herein, by her submission of this medical evidence, it may be 
that the veteran wishes to raise a claim for a total rating 
based upon individual unemployability due to service-
connected disabilities; that matter is referred to the RO for 
further development and consideration.


FINDINGS OF FACT

1. Service records indicate the veteran served on active duty 
during the Persian Gulf War, and she has indicated that 
her military occupational specialty was operating room 
nurse.

2. Degenerative joint disease and degenerative disc disease 
of the cervical spine were diagnosed in March 1995, barely 
thirteen months after the veteran's discharge from 
service, and she underwent an anterior cervical diskectomy 
at C6-7 in June 1998.

3. The veteran offered credible testimony regarding the onset 
of her neck pain in 1992 and 1993 in service; there is no 
medical opinion or other evidence to the contrary. 

4. There is an approximate balance in the evidence as to 
whether the veteran's degenerative joint disease and 
degenerative disc disease of the cervical spine, requiring 
post-service anterior cervical diskectomy at C6-7, 
originated during her active military service.

5. A need for post-surgical convalescence after June 18, 
1998, following an anterior cervical diskectomy, is shown. 


CONCLUSIONS OF LAW

1. Giving the benefit of the doubt to the veteran, the Board 
concludes that degenerative joint disease and herniated 
nucleus pulposus at C6-7, requiring post-service anterior 
cervical diskectomy, were incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§  5100-5103A, 5106-7 
(West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2001).

2. A temporary total evaluation based on a need for 
convalescence following surgery in June 1998 is warranted.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) codified 
as amended at 38 U.S.C.A. 5100-5103A, 5106-7 (West Supp. 
2001)); 38 C.F.R. §§ 3.102, 4.30 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the issues on appeal, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The veteran was 
advised, by virtue of a detailed Statement of the Case (SOC), 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claims.  We, therefore, believe that appropriate notice 
has been given in this matter.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claims, and the SOC 
issued by the RO clarified what evidence would be required to 
establish service connection and a temporary total 
evaluation.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 State. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims folders, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178(2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

According to the veteran's service records, she served in 
Southwest Asia during the Persian Gulf War.  Service medical 
records are essentially negative for complaints of, or 
treatment for, cervical pain or a neck disorder.  However, 
the records document that the veteran complained of other 
joint pain.  While an August 1989 report of medical 
examination does not reflect complaints or findings referable 
to neck pain or cervical abnormality, in October 1989, the 
veteran complained of bilateral knee pain, which was 
diagnosed as chondromalacia patellae.  A magnetic resonance 
image (MRI) taken in November 1989 showed stress or post-
traumatic changes in the right patella and left tibial 
tubercle.  A March 1990 periodic service examination report 
contains no reference to complaints of neck pain or a 
cervical abnormality.

In March 1992, the veteran was seen by an orthopedist for 
patella pain, and the physician noted that she was an 
operating room nurse.  An X-ray of the veteran's left knee 
revealed a patellar spur and a possible degenerative joint on 
the medial side.  Treatment included a course of physical 
therapy for retropatellar pain syndrome (RPPS).  A January 
1993 MRI report of the veteran's right knee showed early 
degenerative changes involving the posterior horn of the 
medial meniscus, without obvious evidence of rupture or tear.  
When she was seen in September 1993 for complaints of knee 
pain, early degenerative joint disease (DJD) was diagnosed.

On a report of medical history completed in September 1993, 
at the time she was examined for discharge from service, the 
veteran reported that she was an operating room nurse and had 
recurrent low back pain that she treated with heat.  She 
checked "Yes" as to having swollen or painful joints and 
checked "Don't Know" as to having arthritis or bursitis.  
The veteran checked "No" as to having recurrent back pain, 
and checked "Yes" as to having a painful or "trick" 
shoulder or elbow.  She noted that she had injured her hands, 
knees, and right elbow at basic training in July 1989, and 
the examiner reported right elbow tendinitis, right knee torn 
medial meniscus, and DJD of the knee.  When examined for 
separation in October 1993, the veteran's neck was reported 
as normal.  No X-rays were done.

Post service, a March 1994 VA general medical examination 
report reflects the veteran's complaints of pain in her knees 
and elbow, incurred during basic training.  She gave a 
history of continuing pain and indicated that several 
physicians said she had chondromalacia.  A bone scan showed 
stress fractures in both knees, and she underwent physical 
therapy.  The veteran also reported a history of left 
shoulder pain with several cortisone injections to her 
various joints, shoulders, foot, and right elbow.  The 
clinical impression included polyarthalgias (low back pain, 
left shoulder pain, shin splints, bilateral knee and right 
elbow pain).  According to a radiology report of an X-ray of 
the veteran's lumbosacral spine, mineralization, height, 
alignment, and intervertebral disc spaces had normal 
appearance.  The pedicles were intact and there was no 
spondylolysis or spondylolisthesis. 

In an August 1994 rating decision, the RO granted the 
veteran's claim for polyarthralgia of the low back, left 
shoulder, right elbow, and bilateral knees, as well as shin 
splints.  A 20 percent disability evaluation was awarded, 
effective from February 1994.

A November 1994 VA peripheral nerves examination report 
reflects the veteran's complaints of left foot pain since 
1992, but contains no reference to complaints or diagnoses of 
a cervical disorder.

On March 20, 1995, the veteran was seen in a VA outpatient 
clinic, complaining of neck pain and crepitus for one year.  
Degenerative disc disease and degenerative joint disease of 
the cervical spine were noted, and an X-ray of the veteran's 
cervical spine showed degenerative changes, especially at C6-
7 with "large left sided uncovertebral joints at that level 
causing mild neural foramen stenosis."  There was normal 
vertebral alignment.

VA hospitalized the veteran in June 1998, at which time she 
underwent an anterior cervical diskectomy at C6-7 and was 
treated for evacuation of a postoperative hematoma.  
According to the discharge summary, the veteran complained of 
left shoulder and arm pain for the past year and a half, with 
associated weakness and numbness in the past three months.  A 
preoperative MRI scan of the cervical spine had shown disc 
herniation at the level of C6-7.  Discharge diagnoses 
included cervical disc herniation at C6-7, with osteophyte 
formation and postoperative hematoma.

In October 1998, the RO referred the veteran for a private 
medical examination, performed by P.K., M.D.  The veteran 
reported low back, bilateral knee, right elbow, left shoulder 
, left hip, foot, and shin pain.  She gave a history of joint 
pain that started in July 1989 after an injury during basic 
training, and stated that she had continued to experience 
joint pain after pushing case carts and lifting patients in 
the operating room, as required in her job during 1992 and 
1993.  According to this medical record, the veteran injured 
her low back and left hip when she lifted a patient in the 
operating room in November 1992.  She suffered increased neck 
and shoulder pain during 1992 and 1993, and was ultimately 
diagnosed with a herniated disc at C6-7 for which she 
underwent a diskectomy in June 1998, due to left arm pain, 
tingling, and numbness.  It was noted that the veteran had 
suffered a hematoma at the site of surgery, which required 
additional surgery.  Moreover, while she was reintubated, her 
vocal cords had been injured, causing hoarseness for which 
she received speech therapy, but her voice was not back to 
normal.  The veteran complained of pain, fatigue, stiffness, 
and a lack of endurance in her neck.  She had difficulty and 
pain when performing activities of daily life.  She 
complained of pain, stiffness, swelling, fatigue, and locking 
in her knees, right elbow, left shoulder, and lower back.  
Since May 1994, the veteran had worked as a registered nurse 
at the U.S. Army Eisenhower Medical Center at Fort Gordon, 
Georgia.  She reported that she missed one or two days per 
pay period due to her conditions, and had recently missed 
three months for surgery.  

Upon clinical evaluation of the neck, Dr. P.K. noted a right 
anterior surgical scar measuring four centimeters in length.  
The veteran had pain with range of cervical motion.  It was 
noted that X-rays of the cervical spine were status post 
anterior interbody fusion procedure at C6-7, with 
degenerative changes noted at the C5-6 level.  The pertinent 
diagnosis indicated status post diskectomy with anterior 
fusion at C6-7, and degenerative joint disease of the neck at 
C5-6.  The examiner commented that the veteran had many 
complaints that were difficult to diagnose because of their 
nature.

The veteran submitted a June 2000 statement from M.T., M.D., 
her neurologist.  The specialist noted that the veteran's 
disability began in 1992 and 1993 when she developed left 
shoulder discomfort while pushing case carts in the operating 
room.  She had conferred with an orthopedist at Eisenhower 
Medical Center, and was treated with heat, ice, and Motrin.  
It was reported that her neck pain had worsened in 1994 and 
1995.  It was further noted that another physician, in the 
orthopedic clinic, had examined the veteran and documented 
decreased neck mobility and crepitance, and diagnosed 
degenerative joint disease of the cervical spine.  The 
neurologist said that, during the ensuing two years, the 
veteran's neck pain continued, but involved the left shoulder 
and radiated into her left arm.  She developed left finger 
tingling with decreased arm strength and grip.  A MRI of the 
cervical spine showed degenerative disc disease and 
degenerative joint disease; there was multilevel involvement.  
An electromyography performed in 1997 was unremarkable.  A 
March 1998 MRI of the veteran's cervical spine showed 
multilevel disc disease, with a herniated disc at C6-7 level.  
Surgery was performed in June 1998 and the veteran 
experienced a long recovery.  Her condition deteriorated in 
early 1999.  In August 1999, the veteran began working on 
wards at Fort Stewart.  Dr. M.T. noted that in 2000, the 
veteran had a MRI that showed disc disease, with some 
osteophyte formation at the fourth, fifth and sixth cervical 
levels and received minimal relief from trigger pint 
injections.  

Accompanying the above statement was a report of an 
examination of the veteran by Dr. M.T. in May 2000.  In the 
specialist's opinion, the veteran was medically disabled, and 
he anticipated that her condition would only be aggravated 
with continuing to work.  Dr. M.T. noted that the veteran's 
history dated to 1992 and 1993, when she had initially 
developed upper shoulder pain that "was directly related to 
her duties".  The specialist further stated that, in her 
last year of service, in 1994, the veteran developed pain 
within the neck and stiffness, but continued to work.  Dr. 
M.T. opined, "I think that the type of work she was doing at 
the time contributed to further progression of her cervical 
disease."  Several X-rays and an MRI demonstrated the 
veteran's current diagnosis of cervical disc disease, and 
recent examinations reported neck and bilateral extremity 
pain and symptomatology and cervical disease.  Partial 
improvement was obtained with a diskectomy, and the physician 
said that she was within the group of people who ultimately 
developed other significant disease at different disc levels 
that may require further surgery.

In her written statements and September 2000 Board hearing, 
the veteran said that she experienced neck pain while working 
as an operating room nurse in service.  As a scrub and 
circulating nurse, she was responsible for ensuring that all 
equipment and supplies were properly placed.  She was 
required to bend and stoop, push heavy case carts, lift heavy 
instruments and objects, and properly position a patient 
before and during surgery, and "prep" an extremity while 
holding it in the air.  All this activity put excess strain 
on her neck.  She indicated that, in 1992 and 1993, she had 
developed a "crook" in her neck that she self-treated.  She 
further avers that, when left shoulder pain developed in 
1993, Dr. D., a physician in the operating room, advised the 
veteran to take Motrin and use hot and cold compresses.  Her 
pain continued through 1994, when she worked as a civilian, 
became worse by 1997, and required surgery in 1998.  The 
veteran denied having experienced any neck trauma.  She 
offered her own opinion that, usually, degenerative disc 
disease is anatomically related to the lifting and straining 
process that puts pressure on the disc and causes it to 
bulge.  Once her disc bulged, it perforated and became 
herniated, causing the numbness with tingling that she had 
experienced.

The veteran also submitted excerpts from medical literature, 
including the Manual of Medical-Surgical Nursing Care by 
Swearingen, which indicates that an HNP is usually the result 
of injury or a series of insults to the vertebral column from 
lifting or twisting.  It was noted that "[w]hen the disk 
ruptures without a known discrete injury, it is believed to 
be caused by degenerative changes."  An excerpt from A 
Manual of Orthopaedic Terminology, 3rd ed., notes that 
degenerative disk disease results from "gradual or rapid 
deterioration of the chemical compositions of the physical 
properties of the disk space."  It was noted that the 
inflammation and muscle spasm that may result over a 
prolonged period is referred to as chronic cervical sprain, 
reflecting the abnormal stresses on the ligaments.  Also 
submitted were excerpts from Cervical Spine, An Atlas of 
Surgical Procedures, Henry H. Shenk, M.D., et. al., and The 
Musculoskeletal System in Health and Disease, Cornelius 
Rosse, et. al.

III.  Legal Analysis

A.  Service Connection

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

As to the veteran's claim for service connection for a 
herniated nucleus pulposus at the C6-7 level and residuals of 
an anterior cervical diskectomy, the Board has reviewed the 
veteran's claim in light of the VCAA, and concludes that the 
RO did not fully comply with the new notification 
requirements at the time the veteran's claim was filed.  
Specifically, the veteran and her representative were not 
explicitly advised, at the time the claim was received, of 
any additional evidence required for it to be substantiated, 
and the RO did not identify which evidence would be obtained 
by VA and which was the claimant's responsibility.  Moreover, 
the RO denied service connection for the veteran's neck 
disability on the basis that she had not filed a well-
grounded claim.  None of these oversights reflects fault on 
the part of the RO, since the law has changed since those 
actions were taken.

The Board notes that a substantial body of lay and medical 
evidence was developed with respect to the veteran's claim, 
and the RO's statement of the case clarified what evidence 
would be required to establish service connection.  The 
veteran and her representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. at 393-94; VAOPGCPREC 16-92, 
para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The private medical examination 
afforded to the veteran by VA in October 1998, that is 
described above, satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding her claim of 
entitlement to service connection for a herniated nucleus 
pulposus at C6-7 with residuals of a diskectomy.

The veteran contends that service connection should be 
granted for a herniated nucleus pulposus at C6-7, and for the 
residuals of an anterior cervical diskectomy that was 
performed in June 1998.  In her written statements and oral 
testimony, she described incurring neck strain from the 
lifting, bending, and stooping that was required in her work 
as an operating room nurse in service.  She denied sustaining 
any specific neck trauma.  The veteran offered credible 
testimony regarding neck pain that started in service.  She 
testified that she consulted a physician in the operating 
room about her neck pain and was advised to use apply heat 
and cold and to take Motrin.  The Board finds the veteran's 
testimony to be believable and verified, in significant part, 
by her service records.

The evidence shows that, in September 1994, prior to 
discharge, the veteran reported that she did not know whether 
she had arthritis or bursitis, but had various joint pain, 
including low back pain that she treated with heat.  
Immediately post service, she reported various arthralgias, 
including her left shoulder, for which service connection was 
granted by the RO in August 1994.  Degenerative joint disease 
and degenerative disc disease of the cervical spine were 
firstdemonstrated by X-rays in March 1995, according to VA 
medical records and, in 1998, the veteran's cervical disease 
necessitated an anterior cervical diskectomy at C6-7.  The 
veteran submitted a statement from her treating neurologist, 
Dr. M.T.  That specialist did not find that the veteran's 
current cervical disease and degenerative disc disease was 
inconsistent with her in-service history.  In fact, there is 
no medical opinion stating otherwise.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  At 
time of the October 1998 VA fee-based examination, and to her 
treating neurologist in 2000, the veteran reported that she 
performed duties as an operating room nurse in service and, 
in 1992, developed left shoulder pain from pushing case carts 
and lifting equipment and patients, which symptoms worsened 
to neck pain in 1994.  Her service records corroborate that 
her occupational specialty in service was operating room 
nurse.  Accordingly, the Board finds that the veteran has 
established the existence of disability consistent with the 
conditions that existed at the time she served on active 
duty.

The record shows that, on March 20, 1995, less than fifty 
days after the end of the presumptive period for arthritis, 
VA medical personnel diagnosed degenerative disc disease and 
degenerative joint disease of the cervical spine.  In 2000, 
her treating neurologist diagnosed cervical disc disease that 
required a diskectomy, opined that the veteran's upper 
shoulder and neck pain was "directly related" to her duties 
in service, and said that "the type of work she was doing at 
the time contributed to further progression of her cervical 
disease."

The Board finds that the record is equivocal regarding the 
etiology of the veteran's degenerative disc disease of the 
cervical spine, which required surgery for herniated nucleus 
pulposus.  However, we conclude that the evidence of record, 
although not preponderating in support of the claim, at least 
raises an issue of a reasonable doubt, the benefit of which 
should be resolved in the appellant's favor.  Resolving the 
benefit of the doubt in the veteran's favor, the Board 
concludes that it is at least as likely as not in this case 
that the veteran's neck disorder originated in service.  
Accordingly, service connection is established for the neck 
disability, and for the residuals of the anterior cervical 
diskectomy. 

B. Temporary Total Evaluation

The veteran also seeks a temporary total evaluation for 
convalescence following her June 1998 anterior cervical 
diskectomy at C6-7, and the evacuation of a postoperative 
hematoma, performed at a VA facility.

Pursuant to 38 C.F.R. § 4.30(a), temporary total evaluations 
may be assigned if treatment of a service-connected 
disability resulted in at least one of the following: surgery 
requiring at least one month of convalescence, immobilization 
by cast (without surgery) of at least one major joint, or 
surgery with severe postoperative residuals.  Examples of 
severe postoperative residuals are incompletely healed 
surgical wounds, therapeutic immobilization of one major 
joint or more, application of a body cast, necessity for 
house confinement, or necessity for continued use of a 
wheelchair or crutches.  38 C.F.R. § 4.30(a)(2).

In this case, as set forth above, service connection is 
granted for a herniated nucleus pulposus, C6-7, and residuals 
of anterior cervical diskectomy.  Thus, the requisite 
criteria for entitlement to a temporary total rating are now 
met.  A temporary total evaluation is assigned where surgery 
requires at least one month of convalescence.  Here, as 
discussed above, the veteran underwent an anterior cervical 
diskectomy at C6-7 and evacuation of postoperative hematoma 
at a VA facility in June 1998, for which she was hospitalized 
for six days and released on June 18, 1998.  In October 1998, 
she told Dr. P.K. that, after her disk surgery, a hematoma 
developed at the surgical site and further surgery was 
required to remove the clot.  Her vocal cords were injured 
when she was reintubated, causing hoarseness for which she 
received speech therapy.  She had difficulty performing 
activities of daily life and was employed as a registered 
nurse at the U.S. Army Eisenhower Army Medical Center.

The veteran reported that she had missed three months of work 
after her surgery.  The physician noted that she had a right 
anterior surgical scar that measured 4 centimeters long, and 
pain on range of motion of her neck.  In June 2000, the 
veteran's neurologist, Dr. M.T., noted that the veteran 
experienced a "long" recovery from her diskectomy.  The 
specialist stated that the veteran "was to return to work in 
the operating room in September of 1998 with lifting 
restrictions."  She received physical therapy through 
October 1998 and felt improved after recovery, but her 
condition slowly deteriorated during her physical therapy 
from December 1998 to January 1999.

At her September 2001 Travel Board hearing, the veteran 
testified that, after her six-day hospitalization, she had 
postoperative complications that included dysphonia, and she 
was unable to return to work in the four to six weeks 
initially anticipated.  She said that she was unable to 
return to work until mid-September 1998.  In light of this 
evidence, with two physicians noting the veteran's three 
months' sick leave from work to recuperate from her cervical 
diskectomy and associated treatment, and in light of the 
Board's decision, set forth above, granting service 
connection for the neck injury and neck surgery, we find that 
a reasonable doubt is raised as to the issue of a temporary 
total rating following the June 1998 surgery.  Again, the 
Board gives the benefit of the doubt to the veteran, and 
concludes that a temporary total rating for hospitalization 
and convalescence, under 38 C.F.R. § 4.30, is warranted for 
three months following the 1998 hospitalization.


ORDER

Service connection is granted for residuals of an anterior 
cervical diskectomy for herniated nucleus pulposus at C6-7.

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30, for a period of three months following VA 
hospitalization in June 1998, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

